CaSe 2:16-cv-00298-|LRL-DEK Document 115-12 Filed 02/03/19 Page 1 of 14

PET|T|ONER’S
MEMORANDUM EXH|B|T COVER SHEET

 

Exhibit No. in

 

DESCR|PT|ON:

This Exhibit is Se|f-Authenticating under the Federa| Fiu|es of
Evidence, Ru|e 902, as it is part official court record of the Civil
Service Appea| of “Zepporiah Edmonds vs. Department of Public
Works (Citv of New Orleans), Orieans Parish Civi| Service Appea|
NoS. 8444 and 8485 (combined), With this particular Exhibit entered
into the Civil Service Appea| Fiecord on the date of

‘i(’I/i { ib , as Appeuant’$ Exhibit No.

ZEPPORIAH EDMONDS vs. CITY OF NEW OHLEANS et al
USDC, E.D., Louisiana, Case No. 16-cv-298

 

Case 2:16-cv-00298-|LRL-DEK Document 115-12 Filed 02/03/19 Page 2 of 14

DATE; 06/01/2014 7

 

'I`O: MARKD. JERNIGAN, LT. COL. (RET.)
FROM: ‘

PAR.KING ADM]N'.[STRATOR
RE: R.ESPONSE TO VERBAL COUNSELING

 

This correspondence will serve as a response to the Verbal Counseling Session that was held in
your oEce on May ?.O, 2014. At your request, Mr. Nguyen Phan, the department’s senior
classified employee attended this meeting Tb.is correspondence will also serve as my official
written response to the Counseling Form that l received from you via small on May 27, 2014_

The following issues were discussed and documented

0 My statement to you concerning my meeting with Deputy Mayor Grant and how that
meeting caused me to be tardy to tire Algiers Point RPP public form on April 1 5, 2014

o What you cited as my failure to respond timely to requests for information

v HR Director, linda Copeland

11 Late Arrival to Alg;'ers RPP Public Forum

On Tuesda.y, Apn`l 15, 2014, I received a telephone call from Sabrina. Hill, Special Assistant to
Deputy Mayor G:rant Ms. lilill informed me that she had rescheduled my meeting with Mr.
Grant from Wednesday, April 16, 2014 to this same day at 5:00p.m. When I arrived to Mr.
Grant’s office, Ms. Hi_il informed me that Mr. Grant was in another meeting, but that it should be
ending shortly. I then informed her that l had a Public Meeting for 6:00p.m., but she was
' confident that Mr. Grant would sent our meeting very shortly. Altbough my meeting with Mr.
Gfam’. Sta.l'ted la.te, I anticipaied that it would end in enough time for me to make tile Public
Meet:irl__<?r As wi1i1 all meetings with Mr. Grant, I did not bring in my cell phone During our
meeting I said to M.r. Grant that I had another meeting Our meeting did not end until
approximately 6:00p.m.

On Wednesday, April 16, 2014, we met in your o£Ece to discuss my tardiness to the Public
Meeting that was held on 'l.'uesday, April 15, 2014. When you asked me to explain why 1 was
late for the meeting I responded as follows:

“\Nith a short notice, I was contacted by SabrinaHi]l that l had a meeting “With M.r. Gx'ant
in his oEce. A con:Edential manner was being discussed in this meeting I did not have
my cellphone with me because I never bring it in meetings with Mr. Grant. I informed

Case 2:16-cv-00298-|LRL-DEK Document 115-12 Filed 02/03/19 Page 3 of 14

`.'.:\<":-'-1 r:'vl£‘l€- e:imv:alwcri's. .-‘ui cans inserted wmata s.?_

Mr. Gra.nt that I had another meeting but he motioned for me to continue speaking as we
were in the midst of discussing a very serious personnel issue. Once our discussion
concluded, the meeting ended and I headed for the Public Meeting in Algiers.” I further
stated, “I hope that you have enough conddence in me that you trust what l have stated
I-Iowever, if you find it necessary, I request that you please coniirm my statement with
Mr. Grant.” l then stressed, “In hindsi§at, I wish that I had taken my cell phone in this
particular meeting so that l could have rented you regarding my status l regret my
unexpected tardiness and accept full responsibility for not contacting you”

I did not stare nor implied that the Depirty Mayor did not “release” me h'orn his office although I
informed himtha.t I had a Public Forurn. Ratirer, l stated to you that Deputy Mayor Grant could

confirm that l was indeed ar 1340 Poydras until approximately 6:OOp_m_ on Tuesday, April 15,
2014.

21 Failure to R_e_sgond 'I'imelv to Rgguests for Information.

There was no mention of me being non-responsive to other DPW staii:` members who
request/need information to complete actions/tasks mar benth the department as a whole. l
cannot recall an instance when I have bear non-responsive to any of my colleagues or other
DPW employees who make reasonable requests for assistance andfor information Many of my
colleagues in DPW understand tire demands of my job dinies and usually call me for assistance
Furtlrerrnore, l am a long-term, proud employee of this department and would never intentionally
operate in a manner that would compromise DPW’s best interest

You did stare in tire meeting that I had been non-responsive to requestsfemails for information
nom Linda Copeland and Cheryn Robles. As I explained Chcryn’s emails are often duplicates
nom the City Council, Mayor’s Omce, and sometimes directly nom citizens I also explained
that Sherida Emery often communicates with Cheryn by telephone

A few months ago, 1 informed you that Cheryn had been calling and sending entails “instructing”
us to void parking tickets for DPW employees who had violated the City Code relative to
employee parking decals. I did not respond in writing to Cheryn, but asked if you would speak
with her about sending entails in reference to our office taking this type of action l shared whh
you that l would not respond to ema.ils nom Cheryn and another individual When requests are
made to operate outside of the City Code. 'I'his also includes continued requests for parking
decals for DPW staff who do not meet the eligibility requirements for field employees

Still, I guaranteed that my responsiveness to Cheryn would improve and have already taken steps
in getting these improvements imderway. In addition l will pause nom whatever tasks l am
working and acknowledge Cheryn’s emails, which will include providing a status to her request

for information Moving fora\.nrd7 I will personally respond or appoint a designee from my office
to respond to Clreryn in a timely manner.

Case 2:16-cv-00298-|LRL-DEK Document 115-12 Filed 02/03/19 Page 4 of 14

31 Non-resggnsiveness to Liuda Cop_g_land and Other Related §oncems.

I do agree that during the “Verbal Counseliug Session,” you expressed your concern relative to
my non-responsiveness to Linda Copeland_ You mentioned a few specific instances in which I
did not respond to her emails and/or requests for information I provided feedback for each
incident that you cited fn reading the “Verbal Counseling Form,” l noted that much of my

response in reference to Ms. Copeland was not included Listed below are my complete
response and the additional comments that I offered-

Comrnunication-:-:Issues.»??Ms.'.-Copeland has riot communicated well with me since my
supervisory staff _and_I would not agree to participate in her quest to disconnect Depiny
City‘;‘.Atto`m`ey,";Eliiabedi*:fl{obins.from"-'DPW because of her personal dislike for Ms_
Robins.-_Wl"£at started out as a very cordial working relationship with Ms. Copeland
became "<`:hallengin'g:;immedia:tely after l reported directly to you that `MS. Copeland
blatantly'stated that =she;'§?hated Eliz'abeth" and because she, ‘ahsolutely could not stand
that woman’ she, ‘refuse to work with her.’ 'I'herefore, l did not agree with the
proposed change in our working relationship with the Law Department because it was
based on Linda’s personal feelings and would be detrimental to the Parking Division’s
operations.”

You responded that you had already addressed this with linda and asked if She had
mentioned any negative comments about Eifzabedr Robins again l replied "No. bar she
COHII`HN€S 10 interact Wf£h marin a very negative manner and attempts to undennine my
authority as Par'}o'ng Acbnz‘nz'srroror because f reported her unprofessional comments
about Ms. Robz'ns directly to you

l further stated, “Ms. Copeland continues to give contradictory and incorrect information
to staff that is causing confusion in the workplace_; all of which l have had to spend time
to correct l cited two instances I) She incorrectly stated to stad`diat you had ‘signed
off’ on an increase to their uniform allowance, which actually falls under the authority of
the CAO. 2) She gave incorrect information to managers and supervisors in reference to
the City’s Substance Abuse Policy. When the correct guidelines were given, `vls.
Copeland responded in a very unprofessional manner, ‘well we need to bring that policy
to the jailhouse so that Nagin can change it. ’ ”

J' reminded you ofoto' previous conversations regarding Ms. Cope!ond `s med to gain
better knowledge ofCAO Poiicy Memor'ar:do, Cr`vil Rules and Deporrmamzz£ Pot`icies and
Procedures prior to meeting with sta)j‘: I stored directly to you mt it appears she is
responding to questions and comments based on personal thoughts and opinions A.r o
tenured DPWemployee, I also offered to work with Ms_ Cope!and in any arco you
directed You Said that you woz.¢]o' think about r`z and far ore brow; bwrever: you bore
mverjbllowed up with me on this marren

Case 2:16-cv-00298-|LRL-DEK Document 115-12 Filed 02/03/19 Page 5 of 14

Ooerational.lssues_ .I also expressed ‘Ms. Copelaud gets involved in matters that are not
related to her duties as the Humari Resource Director. She attempts to interact directly
with my staff ton operational matters, which has resulted in confusion.” I cited the
following instances: l) During die Iaaz and Heritage Pestival, she called 'l`owing Section
Manager'Robert Otis and instructed him to tow a vehicle, per a request from the Mayor’s
Oiiice.' Mr. -Otis ;had the -‘vehicle 'towed, but admitted aftemards that the tow was
questionable Upon investigation it was determined that the vehicle was riot in violation
Mr. Oiis.-stated, _“When~ Ms. ~Linda called-and said that the Mayor had requested it, I
didn’t know what to clo.” Col., l expressed to you that i\»ls. Copeland should have called
me with-this issue .-'2) .Ms. .Copeland called me in reference to a citizen’s complaint that
had been `pi"evious'ljr addressed in our oHice. I informed her that the Cin Code, which
governs our .operaiions, did not allow us to release booted vehicles in the manner that she
suggested ~l asked-her .to have-the citizen to contact me directly once his fines and fees
were paid and that l would take the necessary action to expedite an assisted release of his
vehicle Iostea<ior she called our Conununications Ofl'ice, attempting to direct staff to work
outside of our normal process for releasing booted vehicles Deputy Mayor Grant’s office
had also recommended that she work this issue directly with me. After being informed by
Mr. Grant’s office and my staff that her request had to be approved by the Parkiug
Adminisnator, she finally called me aud the situation was resolved properly It was
obvious to my staff that Ms. Copeland was attempting to undermine my authority on this
issue

You suited that you heard a “di}fferent sto)y” about the boozed vehicle but gave no detail

RUest for Eme;gengy Contact Infgrmation. I stated, ‘“Ihese forms were emailed and
hardcopies were brought to tile Human Resource ofEce.”

At the time thatI made this statementl' believed that thefom.s' had beenji)rwarded in this
women I also believed that copies ofzha completed johns for the employees who Linda
named were mailed to her offer she made .'.ke.. 7"°’ request for this infomaiion. I did not
ieam until cgier our meeting that Earlerte Joknson, who was wired with this assignment
had acmdiy hand delivered all originals to the HR o_fy€ce upon rkefz`rsi request Tke
doomems were never snmiled because zhejiles were too large and she did not know how
ro separate them inzo mdivrldrzaijiles. I then instructed her to print eachfiie and bring
them to erzan Resaazrce. S¥ie agreed to do so, but when .l'fol`i'owed up udth ken she
stated that she got siderrocked with issuing pemiit.s', inieracting win citizens andworldng
with Dzrncan onjield operations shot she got sidevacked I then Stopped wharf was
working on andpersonall§; sent theforms to Linda

Pro§essive Discigline Po`licv_ l responded., “1 was surpde to see that Ms. Copeland
wrote this policy and disseminated it outside of DPW for review and comment a&er you
stated to me in her presence that all Division Heads would be involved in a preliminary
discussion prior to the development of such policy.” When I asked why there was no

Case 2:16-cv-00298-|LRL-DEK Document 115-12 Filed 02/03/19 Page 6 of 14

input from your Division Hee.ds who would be charged with executing such policy you
responded, “Well linda asked for your comments.” I then replied7 “Yes, aher it
disseminated to the Law Deparnnent and Civil Service prior to any internal discussion.,
which is not what we discussed.”

You o)j‘ered no fluker comment

RBest for Sprint Aggunt Infonnation. On April 24, 2014, in following our normal
process that was established per your direction for employees to reimburse the City for
lost or damaged equipment, the Parking Division prepared and submitted for your review
and approval, a document holding I-‘CO Jamie Rohiho responsible for the cost of her lost
city issued cell phone Afcer a few weeks had passed., I asked you for a status and you
responded that you had linda looking into the cost to see ifit was correct l reminded you
of the process we had in place and dial how this matter had been vetted wide the Law
Departrnent and the CAO’s OHce. You responded thai you still wanted Linda to look
into the correct cost of the phone and that you were going to have her to ca11 me. l had
not heard anything further until May 16, 2014. Auto Facility Supervisor Alton lones
called and informed me that Linda called him directly for information and with questions
that he believed should have been directed to me. Alton stated that in order to avoid the
misconnn\micaiion dust he has encountered in die past, he asked Linda. to call rne directly.
I didnot receive acall from her,but atsomepoint duringthissame day she sent mean
entail asking for PCO lamie Robiho’s cell phone nmber.

Email ~Regponses on May 16, 2014. l e)cplainec'l1 “I spent most of my workday on
teleconferences with the Duncan C-roup, discussing the transition and implementanon of
our ticket processing services .In bemeen, l had to address and respond to a constituents
complaint that l received from Deputy Mayor C~rant"s OfEice. 'l"hen later, l had to prepare
a response directly to Deputy Ma.yor Grant about this same constituent’s concern. By the
time l had attended to all of the above l checked my entails and responded to Ms.

Copeland’s requests beginning with a status of her request for a parking permit for a new
DPW employee

l continued to explain, “l discontinued inter-acting with Ms. Copeland on Priday_. May 16,
2014 because of the conduct she displayed after l informed her via entail that the
employee did not quali§/ for a parking decal. Again, she attempted get involved in
operational issues, which are outside of her job scope by staring how ‘she thinks’ the
application process should he followed for employee parking decals and that she would
meet with me later to discuss her change to the process l also explained to Ms. Copeland
that the process for employee decals was governed by the City Code and wider the
direction of a CAO Circular Memorandum for which she has no auEuority to change

Once I sent these responses to Ms. Copeland, I noticed that the tone of her entails and her
eonn'nuous commicarions to me were becoming highly unprofessional 'l`herei`ore, l
chose to nor engage in this type of exchange as it would have resulted counter-

Case 2:16-cv-00298-|LRL-DEK Document 115-12 Filed 02/03/19 Page 7 of 14

productiver for me. I believed that my time would be better spent focusing on my
responsibilities and duties as Parking Aduiinistraror.
Wireuf asked ifyou'ka.d raken'ncte ost Copel¢mcf ’s conduct and professional

marmorz’sm__ you responded that you had “spoken "` to her about ir and o_j?ered nojirraher
comment On"tkis issue

linda Copeland and Ot§ce Visits_ l responded “I have never directly nor indirectly
stated,.= implied :or'oreatedthe‘-impressiou amongst any Parlo`ng staff war Ms. Copelancl is
not welcome ou'th`e'$“"floor of the Arnoco Buiiding and that they were not allowed to
visit the 6“‘ door of City Hall to meet with her. It` Ms. Copeland needs to visit a toll call
for a I~H{»reiared matter, it should be coordinated through me. If staff needs to visit the
HR office for any work related metter, it must be coordinated with the supervisory staff
as these -visits'-:will-.~inipact our field operations _Unless urgeut, ali non-work related visits
to HR must take place whiie"employees are off duty.” 'You agreed with this process I
t.hen,.stated that I_.would take immediate action to clear up this possible misperception,
which"-":I -'did on-'\`tii`e -'foliowing day during roll call with all Patking Division staff
As a rcrm'nder. a few days earlier_. l referred PCO S. Covr`ng£ou to the HR sz`ce to
discuss an MA issue My actions with this matter should help to serve as proof that
this particufar allegation is without merit Apporeurly. rko process that we agreed to was
not communicated to Ms. Copelano'. A few days og%er my “Verbal Counsettng Session,
she sent me an entail contradicting what you amf f discussed

Coi., on numerous occasions I have expressed tny concerns about Ms. Copeiand’s continued
efforts to undermine my audiority as Parking Administrator as well as her attempts usurp the
Parking Divisiou’s operations in order to assert her personal thoughts and opinionsb which are
often -outside'of the ;j_City:Code and -CAO Policies_ I have also pleaded with you for clear and
speci§c directions relative to the function of the Human Resource O‘.Fi'ice and have asked if the
direction of my duties and the Parking Divisiou had changed or if changes were in progress
Each time I have asked, your response has always been die same, “my direction for you and the
Parking Division has not chauged.”

During the “Verbal Counseling Session,” I referenced some information that I reported directly
to you about Ms. Copeiand that was reported to me from some of my frontiine staff I received
information that prior to Ms. Copeland’s report date, au acquaintance of a staE member observed
her outside of a city office announcing that she was the newHR Director in DPW now in charge
of hiring and firing in Parking and that she was hired to ‘°clean house in the Paridng Division.”
AS I stated ou ’I`uesclay, May 20, 2014, I now deeply regret reporting this incident to you. I am
convinced that the sudden change in your evaluation of my work performance results from me
reporting to you matters that l both witnessed and were reported directly to me_ f have stated to
you and directly to Ms. Copeland diat her actions are causing confusion in die workplace and
continuously present challenges for me as the Parl<ing Administrator. l have also made you
aware that the manner in which Ms. Copeiand conducts business continues to be distracting and

Case 2:16-cv-00298-|LRL-DEK Document 115-12 Filed 02/03/19 Page 8 of 14

time consmning l added that -I believe that many of her actions are outside of her responsibilities
and dunes as the ‘HR Director. instead of resolutions and/or clarincations, these issues are
becoming progressively worse

l then _asked, .“As DPW’s Director, do you believe that Ms. Copeland is working within her job
scope-” ;-You :.-`r'es`p`onded`=j`thar 'Linda`-'?Copeland was hired for the following purposes 1) To
supervise"the administrative staff on the 6“‘ floor. ?.) 'l`o clean up and modify the Hling system in
DPW_ 3}'1`0" get abettor handle on the hiring process in DPW. You further stated that linda was
not hired for any other purpose I again asked, “Have these duties been explained to linda as she
is working well beyond this scope.’ l’ou o_j?zred no response

'l`he ""Verbal Counseling Session” concluded with me requesting to meet with Depiny Mayor
Grant to clarity the events of April 15, 2014 and to discuss the communication issues that I have
been experiencing with you for the past few months l also reminded you that l have made you
aware on numerous occasions of my increased responsibilities in the workplaceJ supporting
special events, and other related duties; all of which have sig,ttiiicantly impacted my availability
to respond You have acknowledged your awareness Per our the discussions that we have held
over the past few months relative to my increased dutiec, my extensive working hours are
chronicled weekly 'on-my'time sheets I have requested that you refer to them if needed and you
have stated that you would use these records as a basis for me to be compensated for my
increased workload and duties l have dee included a copy of the Parl<ing Division’s
Organizational Ch`art -'l`he" highlighted areas are the duties that l have been performing daily,
along With my duties as Park:ing Administrator. Again, l ask for consideration of rny workload
and once again request that a job study be conducted for the `Parking Administrator’s position l
stated, “Nevertheless, even under my current working conditions, l still commit to improving in
the area of responding and following up more timely.”

l am looking forward to the 90-clay review where you will assess my progress Hopefu]ly, this
assessment and evaluation will happen from your personal per_spective and observation of my
work performance as in the past I pledge to commtmimre my Work activities to you in vtu'iting,
with hopes that I will get clean direct and necessary feedback In this, I an continue my proud7
long time service as a DPW employee with an impeccahle work history

Case 2:16-cv-00298-lLRL-DEK Document 115-12 Filed 02/03/19 Page 9 of 14

PET|T|ONER’S
MEMORANDUM EXH|B|T COVER SHEET

 

165

Exhibit No.

 

DESCR|PT|ON:

This Exhibit is authenticated as it is part of the personal
employment-related papers of the petitioner ZEPPOR|AH
EDMONDS saved by the petitioner for her personal records, With
these documents either generated and authored by her as part of
employment With the defendant employer ClTY OF NEW
ORLEANS, or, are e-mails or communications either sent by her or
received by her in the course and scope of her employment With the
defendant employer, or, are documents sent by her in relation to her
complaints or notices to several agencies regarding her concerns
about the potential unlawful behavior of her employer regarding the
bidding of a certain contract as explained in this memorandum The
defendant in this matter possesses each and every one of these
documents in their records of the Petitioner’s employment tenure
and/or notices made to them by the Petitioner which is the subject
of this litigation.

ZEPPORIAH EDMONDS vs. ClTY OF NEW ORLEANS et al
USDC, E.D., Louisiana, Case No. 16-cv-298

 

Case 2:16-cv-00298-lLRL-DEK Document 115-12 Filed 02/03/19 Page 10 of 14

'¢".'

f 1

Sherida M. Emery
“_ * 4-"¢ ~.-___` _`

From: Zepporiah Edrnonds

Sent Tuesday, April 15, 2014 3:43 PM

To: , Sherida M. Emery

Subject: ` FW: Promotions for Shenida Emery and Earlette Johnson

 

From: Linda L. Copeland

Sent: Friday, April 04, 2014 8:58 AM

To: Zepporiah Edmonds

Cc: Mark D. Jernigan

Subject: RE: Promoi.~ions for Sherida Emery and Earlette Johnson

Good morning, Zepporiah, l apologize if | spoke to them out of turn and left you out of the loop. They both spoke with

they then held up for some reason? Both of these women were apparently told they were being promoted by someone,
certainly not by me. if they were informed they were being promoted and then ct didn't happen for whatever reason
and no one told them, then there is indeed a problem with communication

Are you in today? if so, Col. Jernigan would like the three of us to meet if it is possible with your schedule. Thanl<s,
Zepporiah and sorry for the confusion.

 

 

 

 

From: Zepporiah Edmonds

Sent: Thursday_. April 03, 2014 6:58 PM

To: Linda L. Copeland

Cc: Mark D. Jernigan

Subjed:: Promotions for Shen'da Emery and Earleti:e Johnson

Hi Linda,
promoted. This is a great morale booster for employees who have performed well and incentive for those who have not

done well to improve their performance However, l must request that you modify the manner in which
communication(s) regarding promotions is disseminated Whether promotions are pending or our employees are on a

promotion is approved by Col. jernigan, l should also be kept in the loop regarding the status and when the promotion is
finalized_

Tnday, l had to address some serious morale issues with employees because of conflicting informat
received- Specificaily, l spoke with you privately about Sherida and Earlette's promotion and asked that you follow-up
with me; however, you did not provide me w

1

Case 2:16-cv-00298-lLRL-DEK Document 115-12 Filed 02/03/19 Page 11 of 14

could have enlightened you on what l knew about the steps that Deidre had already taken. lt would have also afforded
me the opportunity as their Adrninistrator and immediate supervisor to have a specific conversation with them that
could have made this situation much more beara ble. The rapport and long standing working relationship that l have
with these employees helps signifimntly in a situation such as this one. lt is also my duty and responsibility as the

Moving forward, l must insist that this protocol be followed. l also have other concerns that l will need to discuss with
you and my direct report, Col. .iernigan. We were off to a fresh start and l am determined to keep the positive
momentum going. A meeting invite will follow.

Thanks,

Zep

Zepyonizfijil. 93de C}l®?
Parking Administrator

City ofNow Orleans
Departcnent of Public Works
Pa.rldn g Division

1340 Poydras St.
Sth Ploor, Suite 801
New OrIeans, LA 70131

504.658.8200 (OfHoe)
504.65 8.8202 (Fax)

Case 2:16-cv-00298-lLRL-DEK Document 115-12 Filed 02/03/19 Page 12 of 14

PET|T|ONER’S
MEMORANDUM EXH|B|T COVER SHEET

 

V/Gl

Exhibit No.

 

DESCR|PT|ON:

This Exhibit is Self-Authenticating under the Federal Fiules of
Evidence, Flule 902, as it is part official court record of the Civil
Service Appeal of “Zepporiah Edmonds vs. Deoartment of Public
Works ((_Jity of New Orleans), Orleans Parish Civil Service Appeal
Nos. 8444 and 8485 (combined), With this particular Exhibit entered
into the Civil Service Appeal Record on the date of

[){?"°_ l[’ , as Appellant’s Exhibit No. 6 .

Z_EPPORIAH EDMONDS vs. ClTY OF NEW OF\'LEANS et al

______1_

USDC, E.D., Louisiana, Case No. 16-cv-298

Or-ri<:i~: or L\isPecroR GENERAL

ClTY Oa NEW ORLEANS

INSPECTOR GENERAL

Zepporiah Edmonds

Operations Chief Parl<ing Division
Department of Public Works
1300 Perdido Street

New Orleans, Louisiana 70112

Re: Reguest for Documents

Dear Ms. Edmonds:

possession, custody, or control of the City of New Orleans or -, , .
commission, or public benefit corporation thereof:

1. Copies of all documents reiated to the Curbside Ma nagement and Enforcement Request

for Proposals (RFP) to provide Parking Ticke`t Processing, Meter Operations and
Delinquent Collections.

2. Copies of all documents related to any supplemental documents produced after the
Curbside Management and Enforcement RFP was issued including documentation
related to the evaluation of RFP responses, documentation of the City's selection
process and aii correspondence and communication with vendors.

` . . P|ease contact
lnvestigator William Bonney at (504} 631-3207 or via email at wbonney@nolaoig.org to coordinate the

transmittal of documents and information pursuant to this request You may also contact him if you
have any questions regarding this request

525 S`!`. C'I-TARI.ES AVE.\"UE l NEW ORI.EANS, LOUlSl.-'XNA l 70?30-30'-19
Phone (50€{-} 6&{-3200 1 Fax (50-'£) 681-3230

 

` 14 of 14
Case 2'16-cv-00298-lLRL-DEK Document115-12 Fl|ed 02/03/19 Page

Sincerely,

Howard Schwartz

1st Assistant inspector General for investigations
City of New Orleans

Office of inspector General

cc: Andrew Kopplin, First Deputy lVlayor & Chief Adrninistrative Officer
cc: Allen Square, Chief Technology OfEcer, O‘Flice of lnformation Technology & innovation

This correspondence is part of an ongoing investigation examination, audit, inspection

Records Act until the investigation, examination, audit, inspection, or performance review is‘oomple:e. See La. R.S. 33:9814 and La. R_$.
44:4.1(3}(18)- Please notify this office immed'at.e|y should you receive a Public Records Request

